11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Christian Israel Vasquez-Malagon
Appellant
Vs.                   No. 11-03-00269-CR B Appeal from Harris County
State of Texas
Appellee
 
Christian Israel Vasquez-Malagon entered a
plea of guilty to the offense of robbery. 
Pursuant to a plea bargain agreement, the trial court convicted
appellant and assessed his punishment at confinement for 6 years.  We dismiss the appeal.
In its certification of defendant=s right to appeal, the trial court stated
that this was a plea bargain case; that appellant had no right to appeal; and
that, moreover, appellant had waived his right to appeal.  Therefore, the appeal is dismissed for want
of jurisdiction.
 
PER CURIAM
 
September 19, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.